REASONS FOR ALLOWANCE
Claims 1-8, 11-18 and 21-24 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1-8, 11-18 and 21, the prior art does not teach or suggest, in addition to the other claimed limitations, that no grooves or sipes are connected to the second longitudinal edge of the outboard middle land portion except for the first outboard middle sipes; regarding claims 22-24, the prior art does not teach or suggest, in addition to the other claimed limitations, that the outboard middle land portion is not provided with any other sipes except for the first outboard middle sipes and the second outboard middle sipes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	January 9, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 11, 2022